DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 06/04/2020)

With respect to claim 1 the prior art discloses An active pixel sensor array, comprising a plurality of pixel circuits arranged in multiple rows and one column or multiple rows and multiple columns, each of the pixel circuits comprising: 
a photoelectric conversion sub-circuit; 
a resetting sub-circuit configured to reset the photoelectric conversion sub-circuit based on a received reset signal; 
a source following sub-circuit connected between the resetting sub-circuit and the photoelectric conversion sub-circuit.

Prior art Mabuchi US 2018/0167571 teaches an imager circuit with a photodiode, reset, source-follower amp, and a transistor that applies a voltage to the source-follower amp output. However, the prior art does not teach or fairly suggest a strobing sub-circuit connected to the source following sub-circuit and configured to switch an on/off state, based on a received strobe signal, to output, when it is in an on state, a voltage signal of the photoelectric conversion sub-circuit; 
and a pre-discharging sub-circuit with one terminal connected between the source following sub-circuit and the strobing sub-circuit, and configured to switch the on/off state based on a received pre-discharge signal, 
wherein in a case that the plurality of pixel circuits are arranged in the multiple rows and multiple columns, both on time and off time of the strobing sub-circuit in a same row are same, and on time of the strobing sub-circuit in each row is same as on time of the pre-discharging sub-circuit in a next row, and off time of the strobing sub-circuit is same as off time of the pre-discharging sub-circuit in a next row.

Dependent claims 2 - 20 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696